PER CURIAM.
The plaintiffs, Vincent Cappello and Irene Cappello, appeal from the trial court’s judgment rendered in favor of the defendants. The plaintiffs are the owners of a parcel of land located in a subdivision known as Lakeview Acres in Fairfield. The entire subdivision consists of seventy-four lots subject to certain restrictions recorded in the land records in 1943 that prohibit the use of any lot for anything other than a single-family dwelling. The plaintiffs instituted this action seeking (1) a judgment settling title to their land, and (2) a declaratory judgment determining whether the restrictions on the subdivision apply to their land. The defendants are property owners in the subdivision.
The plaintiffs claim that the trial court improperly upheld the validity of the restrictions, in that, as a matter of law, it incorrectly interpreted the effect of the restrictive covenant with regard to the plaintiffs’ property.
*588We are persuaded by our examination of the record, briefs and arguments of the parties that the judgment of the trial court should be affirmed. In a thoughtful, detailed and comprehensive memorandum of decision, the trial court, Thim, J., analyzed the law in a manner consistent with our statutes and case precedents. Cappello v. Ciresi, 44 Conn. Sup. 451, 691 A.2d 42 (1996). Because that memorandum addresses the arguments raised in this appeal, we adopt the trial court’s well reasoned decision as a statement of the applicable law on the issues. It would serve no useful purpose for us to repeat the discussion contained therein. See Daw’s Critical Care Registry, Inc. v. Dept. of Labor, 225 Conn. 99, 101-102, 622 A.2d 518 (1993); Bank of Boston Connecticut v. Brewster, 32 Conn. App. 215, 217, 628 A.2d 990 (1993); Fromer v. Boyer-Napert Partnership, 26 Conn. App. 185, 186-87, 599 A.2d 398 (1991).
The judgment is affirmed.